NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALESSI & KOENIG, LLC,                           No.    18-16166

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cv-00805-JCM-CWH
 v.

SATICOY BAY LLC SERIES 10250 SUN
DUSK LN,
                                                MEMORANDUM*
      Defendant-Counter-
      Defendant-Appellant,

 v.

FEDERAL NATIONAL MORTGAGE
ASSOCIATION; FEDERAL HOUSING
FINANCE AGENCY, as Conservator for
the Federal National Mortgage Association,

      Defendants-Counter-
      Claimants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                        James C. Mahan, District Judge

                            Submitted January 9, 2020**
                               Pasadena, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WATFORD, BENNETT, and LEE, Circuit Judges.

      Saticoy Bay LLC appeals the district court’s grant of summary judgment for

The Federal National Mortgage Association (“Fannie Mae”) and the Federal

Housing Finance Agency (“Agency”). We have jurisdiction under 28 U.S.C.

§ 1291, and we review de novo the district court’s grant of summary judgment. See

Berezovsky v. Moniz, 869 F.3d 923, 927 (9th Cir. 2017). We affirm.

      In August 2002, a deed of trust reflecting a loan was recorded against a Las

Vegas residential property. Fannie Mae bought the loan in September 2002 and

took ownership of the deed of trust. The property owner defaulted on assessments

owed to a homeowners association (“HOA”). The foreclosure agent for the HOA,

Alessi & Koenig, LLC, recorded a notice of default and election to sell, and on

September 3, 2014, Saticoy bought the property without first obtaining the

Agency’s consent.

      Alessi submitted a complaint in interpleader in Nevada state court, Fannie

Mae removed to federal court, and the federal district court granted Fannie Mae

summary judgment based on federal preemption. Saticoy timely appealed, arguing

that the Nevada superpriority lien provision extinguished Fannie Mae’s interest.

      The Federal Foreclosure Bar, 12 U.S.C. § 4617(j)(3), which prohibits

foreclosure of federally owned or controlled property “without the consent of the

Agency,” preempts Nevada HOA superpriority liens under Nev. Rev. Stat.

                                         2
§ 116.3116(2). See Berezovsky, 869 F.3d at 931. It is undisputed that (1) Fannie

Mae held an interest in the property at the time of sale and was under the Agency’s

conservatorship, and (2) the Agency did not affirmatively consent to the

foreclosure. Summary judgment was therefore proper.

      Saticoy’s other arguments are unavailing. This court will not infer the

Agency’s consent to the sale because § 4617(j)(3) “cloaks Agency property with

Congressional protection unless or until the Agency affirmatively relinquishes it.”

Id. at 929. In addition, the terms of Fannie Mae’s Servicing Guide do not negate

§ 4617(j)(3). Finally, Saticoy cannot escape the Federal Foreclosure Bar merely

because Fannie Mae did not pay the property owner’s overdue HOA fees. The

homeowner was responsible for the fees, which were not in default until five years

after the Agency’s conservatorship began.

      Finally, we note that Saticoy previously made many of the same arguments

in Saticoy Bay, LLC, Series 2714 Snapdragon v. Flagstar Bank, FSB, 699 F. App’x

658, 659 (9th Cir. 2017) — and this court rejected them. Indeed, this court has

repeatedly rejected these same arguments in other cases. See, e.g., Berezovsky, 869

F.3d at 931; Elmer v. JPMorgan Chase & Co., 707 F. App’x 426, 429 (9th Cir.

2017); JP Morgan Chase Bank v. Las Vegas Dev. Grp., LLC, 740 F. App’x 153,

154 (9th Cir. 2018); Fed. Nat’l Mortg. Ass’n v. KK Real Estate Inv. Fund, LLC,

772 F. App’x 552, 553 (9th Cir. 2019). Saticoy has other appeals pending before


                                         3
this court advancing these same, explicitly rejected arguments. The court cautions

Saticoy against pursuing non-meritorious appeals.

       AFFIRMED.




                                        4